Citation Nr: 0936389	
Decision Date: 09/25/09    Archive Date: 10/02/09

DOCKET NO.  02-14 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel







INTRODUCTION

The Veteran served on active duty from August 1965 to October 
1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in January 2002, by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Seattle, Washington, which denied the Veteran's claim for 
service connection for an acquired psychiatric disorder, to 
include major depression, a generalized anxiety disorder and 
posttraumatic stress disorder (PTSD).  In his January 2002 
Notice of Disagreement, the Veteran specified that he was 
appealing the RO's denial of service connection for PTSD 
only.  The Court recently held that a claim for service 
connection may include any disability that may reasonably be 
encompassed by several factors, including the claimant's 
description of the claim, the symptoms the claimant describes 
and the information the claimant submits or that the 
secretary obtains in support of the claim.  Clemons v. 
Shinseki, 23 Vet. App. 1, 5 (2009).As such, the issues of 
major depression and a generalized anxiety disorder are not 
in appellate status and are not currently before the Board.  
See 38 U.S.C.A. § 7105 (West 2002 & Supp. 2009).  However, in 
this case, aside from his NOD, the Veteran has been clear and 
consistent that he is seeking service connection for PTSD and 
not any other psychiatric disorder.   In July 2002, the RO 
issued a Statement of the Case (SOC).  Thereafter, in August 
2002, the Veteran filed a timely substantive appeal to the 
Board.  In August 2002 and November 2003, respectively, the 
RO issued Supplemental Statements of the Case (SSOC).   

The Board notes that the Veteran originally filed a claim for 
service connection for a psychiatric disorder, to include 
PTSD, in May 1999.  The Regional Office denied the claim in 
March 2000 on the basis that it was "not well grounded".  The 
Veteran failed to complete a timely appeal of that decision.  
However, on November 9, 2000, the provisions of the VCAA were 
enacted.  106 P.L. 475, 114 Stat. 2096 (2000). Among other 
things, the VCAA eliminated the concept of a well grounded 
claim.  This legislation provided an exception to the 
finality rule, pursuant to section 7(b), that all claims 
denied as not well grounded beginning on July 14, 1999 were 
to be adjudicated as if the denial had not been made.  The RO 
properly adjudicated the Veteran's current claim for service 
connection for PTSD on a de novo basis and the Board will do 
the same.

In June 2005, the Board remanded the Veteran's claim, 
requesting the Appeals Management Center to: assure 
compliance with the applicable requirements of the VCAA; and 
attempt to verify the Veteran's claimed stressors; and 
schedule the Veteran for psychiatric examination if, and only 
if, the adjudicator determined that an alleged in-service 
stressor was verified.  Having completed the required 
directives and found the stressors not to be verified in 
October 2008, the AMC issued an Supplemental Statement of the 
Case and, subsequently, returned the case to the Board.  As 
such, the Board finds that the provisions of the Board's June 
2005 remand have been complied with sufficiently and will now 
proceed with its review of the appeal.  Cf. Stegall v. West, 
11 Vet. App. 268 (1998).
 

FINDINGS OF FACT

1.  All evidence necessary to decide the claim of service 
connection for PTSD has been obtained; the Veteran has been 
provided notice of the evidence necessary to substantiate 
this claim and has been notified of what evidence he should 
provide and what evidence the VA would obtain; there is no 
indication that the Veteran has evidence pertinent to this 
claim that he has not submitted to the VA.

2.  There is medical evidence of a current diagnosis of PTSD; 
however, the Veteran did not engage in combat with the enemy 
and none of his claimed in-service stressors have been 
corroborated or verified by service records or other credible 
supporting evidence.


CONCLUSION OF LAW

Service connection for PTSD is not warranted.  38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 4.125 (2008).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2009), significantly 
changed the law prior to the pendency of these claims.  The 
VA has issued final regulations to implement these statutory 
changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2008).  The VCAA provisions include an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits, and they 
redefine the obligations of the VA with respect to the duty 
to assist the Veteran with the claim.  In the instant case, 
the Board finds that the VA fulfilled its duties to the 
Veteran under the VCAA. 

a.  Duty to Notify.  The VA has a duty to notify the Veteran 
of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102, 5103.  In order to 
meet the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b), VCAA notice must: (1) inform the claimant about the 
information and evidence necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that the VA will seek to provide; and (3) inform the claimant 
about the information and evidence the claimant is expected 
to provide.  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

Additionally, on March 3, 2006, the Court of Appeals for 
Veterans' Claims (Court) issued a decision in Dingess v. 
Nicholson, 19 Vet. App. 473, 484, 486 (2006), that held that 
the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service-
connection claim.  Those five elements include: (1) the 
Veteran's status; (2) the existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) the degree of disability; and (5) the effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require the VA to review the 
information and the evidence presented with the claim, and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  This notice must also inform the Veteran that a 
disability rating and an effective date for the award of 
benefits will be assigned if service-connection is granted.  
Id.

In an August 2005 notice letter, the RO informed the Veteran 
about the information and evidence not of record that was 
necessary to substantiate his claim; the information and 
evidence that the VA would seek to provide; and the 
information and evidence the claimant was expected to 
provide.  The Board notes that this notice did not provide 
any information concerning the evaluations or the effective 
dates that could be assigned should service connection be 
granted.  See Dingess, supra.  However, since this decision 
affirms the RO's denial of service connection, the Veteran is 
not prejudiced by the failure to provide him that further 
information.  That is, as the Board finds that since service 
connection is not warranted for the claims decided herein, 
any question as to the assignment of a rating or effective 
date is moot.  

The August 2005 notice letter was not sent prior to the 
January 2002 rating decision from which this appeal arises.  
In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This was not done in 
this case.  However, subsequent to the issuance of the August 
2005 letter, the RO re-adjudicated the appellant's claims, as 
demonstrated by the October 2008 Supplemental Statement of 
the Case (SSOC).  See Prickett v. Nicholson, 20 Vet. App. 
370, 376-78 (2006) (validating the remedial measures of 
issuing a fully compliant VCAA notification and re-
adjudicating the claim in the form of a statement of the case 
to cure timing of notification defect); Mayfield v. 
Nicholson, 20 Vet. App. 537, 541-42 (2006) (Mayfield III) 
(holding that a statement of the case that complies with all 
applicable due process and notification requirements 
constitutes a re-adjudication decision).  As the SSOC 
complied with the applicable due process and notification 
requirements for a decision, it constitutes a re-adjudication 
decision.  Accordingly, the provision of adequate notice 
followed by a re-adjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  Mayfield III, 20 Vet. App. at 
541-42, citing Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 
(Fed. Cir. 2006) (Mayfield II).  

In addition, the appellant has not alleged prejudicial error 
with respect to the content or timing of the VCAA notice that 
has been provided.  He has been represented by an accredited 
service organization throughout this appeal and, through his 
representative, has demonstrated he is aware of the 
information and evidence not of record that was necessary to 
substantiate his claims on appeal; the information and 
evidence that the VA would seek to provide; and the 
information and evidence he was expected to provide.  Under 
such circumstances, any error with respect to the timing of 
the notice is harmless.  See Shinseki v. Sanders, 129 S. Ct. 
1696 (2009).

It is also pertinent to note that the evidence does not show, 
nor does the Veteran contend, that any notification 
deficiencies, with respect to either timing or content, have 
resulted in prejudice.  The record raises no plausible 
showing of how the essential fairness of the adjudication was 
affected.

b.  Duty to Assist.  The VA also has a duty to assist the 
Veteran in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A(a) ("The Secretary shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the . . . claim").  This duty 
includes assisting the Veteran in obtaining records and 
providing medical examinations or obtaining medical opinions 
when such are necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's 
various duties to claimant).

The Board finds that all necessary assistance has been 
provided to the Veteran.  The evidence includes service 
treatment records, service personnel records, and VA medical 
records.  In a September 2009 Informal Hearing Presentation, 
the Veteran's representative stated that the AMC had not 
fully developed the Veteran's case pursuant to the Board's 
June 2005 remand instructions in that they did not secure 
copies of the USS Mount McKinley's deck logs.  The Board 
notes that, subsequent to the Board's remand, the AMC 
forwarded a summary of the Veteran's claimed stressors to the 
U. S. Army & Joint Services Records Research Center (JSRRC).  
The JSRRC's responses, included in the claims file, indicate 
that the JSRRC reviewed the ship's deck logs and were unable 
to confirm the Veteran's stressors.  As the deck logs were 
reviewed and the Veteran's stressors were not confirmed, the 
Board finds that a remand would result in unnecessarily 
imposing additional burdens on the VA with no benefit flowing 
to the Veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
As such, reviewing the evidence of record, the Board finds no 
indication of any additional relevant evidence that has not 
been obtained.  

Regarding the claim at issue, the diagnosis of PTSD is not in 
dispute.  However, the Veteran did not engage in combat with 
the enemy and there are no service records or other credible 
supporting evidence of any of his claimed in-service 
stressors.  The Veteran has not provided sufficient 
information of his alleged in-service stressors to allow for 
verification.  Most of the alleged in-service stressors are 
anecdotal in nature; generally, such incidents cannot be 
researched effectively.  Thus, the Board has no method of 
confirming that they in fact occurred.  See 38 C.F.R. § 
3.159(c)(2)(i).  Under these circumstances, the Board finds 
that the VA has no further duty to provide an examination or 
opinion.  38 U.S.C.A. § 5103A(d); 38 C.F.R. §§ 3.159(c)(4), 
3.304(f).  See also McLendon v. Nicholson, 20 Vet. App. 79, 
83 (2006); Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 
2003).

Based on the foregoing, it is the Board's determination that 
the VA fulfilled its VCAA duties to notify and to assist the 
Veteran, and, thus, no additional assistance or notification 
was required.  The Veteran has suffered no prejudice that 
would warrant a remand, and his procedural rights have not 
been abridged.  See Bernard v. Brown, 4 Vet. App. 384.

II.  Service Connection

a.  Factual Background.  The Veteran's service treatment 
records contain no notations regarding diagnoses or treatment 
for a mental disorder.  The Veteran's August 1965 entrance 
medical examination and an October 1968 service discharge 
medical examination found the Veteran's psychiatric 
functioning to be normal.  

The Veteran's DD Form 214 indicates that he served on the USS 
Mount McKinley.  No specialty is listed. The Form notes that 
the Veteran received the Vietnam Defense Service Medal, the 
Vietnam Service Medal with Bronze Stars, the Vietnam Campaign 
Medal with Device (60-), and a Meritorious Unit Commendation.  
There is no indication that he was awarded a medal or 
decoration evincing combat duty.  

In a July 1999 statement, the Veteran reported that he joined 
the Navy because he believed that he would not be exposed to 
horrible things, as he would in the Army or Marines.  The 
Veteran reported that, while serving on the USS Mount 
McKinley, a superior officer assigned him hazardous duties.  
He recalled that he had to work during rainstorms and perform 
assignments which placed him in danger of electrocution.  He 
indicated that his superior attempted to make him look 
foolish in front of the other service members.  He stated 
that he still felt such anger about the manner in which this 
individual treated him that he would fly into a rage every 
time he thought about it.  

In a December 1999 letter, a VA examiner stated that the 
Veteran was exposed to psychological trauma during service 
and had symptoms of PTSD.  He also mentioned that the Veteran 
recalled "a couple of incidents when in Da Nang."  However, 
he did not elaborate on this statement.

In a February 2000 VA PTSD examination report, the Veteran 
stated that he worked as a welder and pipe fitter during 
service, and performed damage control.  He indicated that his 
PTSD complaints were not due to battle trauma, but to his 
perceived mistreatment by his chief petty officer.  He 
explained that this officer constantly treated him in 
derogatory and harassing ways, working him 16 hours per day, 
7 days a weak, even when other seamen were off-duty relaxing.  
He stated that this officer made a fool out of him in front 
of other people.  He indicated that he was angry, hurt, and 
humiliated by these experiences.  After examination, the 
examiner diagnosed, in part, major depression and generalized 
anxiety disorder.  In a note, he stated that the Veteran did 
not meet the criteria for a PTSD diagnosis.  He opined that 
although the Veteran's experiences may have been humiliating 
and degrading, neither the Veteran nor the examiner perceived 
them as life threatening.  

In an April 2002 VA treatment record, the Veteran reportedly 
stated that he was present during the Tet Offensive in 1968.  
He also recalled being the "whipping boy" for the chief 
petty officer.  The examiner noted that the Veteran displayed 
PTSD symptoms such as anger/rage, emotional numbing, 
dysregulation, intrusive thoughts and memories, nightmares, 
sleep trauma, reactivity to trauma-related cues and avoidance 
of the same, and social isolation.  Amongst other disorders, 
the examiner diagnosed PTSD.

In an August 2002 statement, the Veteran reported that he was 
in Da Nang during the 1968 Tet Offensive.

In a November 2004 statement, the Veteran stated that, on 
January 14, 1968, he was on his ship, anchored at Da Nang in 
Vietnam.  He stated that he saw a battle between US and North 
Vietnamese service members and the South Vietnamese on the 
beach, as he stood on the main deck next to the hand rail.  
He recalled seeing a battle in which men were killed by 
bullets and flame-throwers.  He stated that he joined the 
Navy to avoid seeing death and blood.  However, seeing the 
people on the beach get killed and being unable to stop it, 
he felt nauseous.  He reported having bad thoughts about this 
incident, including nightmares, quite often.  

In an additional November 2004 statement, the Veteran stated 
that, while in route home from the Western Pacific, his ship 
stopped at Pearl Harbor.  He recalled that his ship was tied 
up outboard to two hospital ships, the Repose and the Hope.  
While he was walking around a hospital ship, he tripped over 
a body bag lying on deck that contained human remains.  He 
stated that he was shocked and frightened, and vomited at 
that point.  He remembered thinking about how he might have 
known one of the individuals in the bags and felt guilt that 
he did not die with them.  He again noted that he joined the 
Navy to avoid exposure to death and blood.  He stated that he 
still had this incident on his conscience and that it still 
caused him a lot of grief.  

The record of evidence contains the Ship's History of the 
U.S.S. Mount McKinley .  The record indicates that, on 
January 12, 1968, the ship left Manila for Okinawa for a 
three-day port call.  After the stay in Okinawa, the ship 
left for Da Nang.  The record indicates that the ship was 
present in Da Nang on, at the latest, January 26 and stayed 
until February 3 before leaving for the United States.  The 
record notes that, during deployment in 1967-68, the ship 
participated in 15 amphibious deployments.  

The record of evidence also contains responses to requests 
for information made to the JSRRC.  In these documents, the 
JSRRC indicated that they had reviewed the 1968 deck logs for 
the USS Mount McKinley.  They stated that, in February 1968, 
the McKinley was tied-up along the hospital ship, USS Repose, 
in Subic Bay, Republic of the Phillipines.  However, they 
were unable to verify that the Veteran's account regarding 
the body bags.  Moreover, they were unable to verify that the 
Veteran witnessed people being killed on the beach during 
service.  

b.  Law and Regulations.  Establishing service connection for 
PTSD requires: (1) Medical evidence diagnosing PTSD; (2) 
credible supporting evidence that a claimed in-service 
stressor actually occurred; and (3) medical evidence of a 
link between current symptoms and the claimed in-service 
stressor.  38 C.F.R. § 3.304(f); see Cohen v. Brown, 10 Vet. 
App. 128 (1997).
	
If the evidence establishes that the Veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).  
Participation in combat, a determination that is to be made 
on a case-by-case basis, requires that a Veteran personally 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999); 
Moran v. Principi, 17 Vet. App. 149 (2003); see also Sizemore 
v. Principi, 18 Vet. App. 264, 273-74 (2004).

If the claimant did not engage in combat with the enemy, or 
the claimed stressors are not related to combat, then the 
claimant's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors and his testimony must be 
corroborated by credible supporting evidence.  Cohen, 10 Vet. 
App. at 128; Moreau v. Brown, 9 Vet. App. 389 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163 (1996).  Furthermore, 
service department records must support, and not contradict, 
the claimant's testimony regarding non-combat stressors.  
Doran v. Brown, 6 Vet. App. 283 (1994).

The question of whether the Veteran was exposed to a stressor 
in service is a factual one, and VA adjudicators are not 
bound to accept uncorroborated accounts of stressors or 
medical opinions based upon such accounts.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991), aff'd on reconsideration, 
1 Vet. App. 406 (1991).  Hence, whether a stressor was of 
sufficient gravity to cause or support a diagnosis of post-
traumatic stress disorder is a question of fact for medical 
professionals and whether the evidence establishes the 
occurrence of stressors is a question of fact for 
adjudicators.  See Cohen, 10 Vet. App. at 140-42.  

It is the defined and consistently applied policy of the VA 
to administer the law under a broad interpretation, 
consistent, however, with the facts shown in every case.  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
See 38 C.F.R. § 3.102.
 
c.  Analysis.  The Board notes that the RO provided the 
Veteran with a PTSD examination in February 2000.  At the 
time of the examination, the Veteran stated that his PTSD 
arose solely from his chief petty officer's harassment of him 
during service.  However, after an interview and a review of 
the claims file, the examiner determined that the 
psychological stressors, specifically a chief petty officer's 
harassment of the Veteran, was of insufficient gravity to 
support a diagnosis of PTSD.  In explanation, the examiner 
noted that the Veteran did not perceive the chief petty 
officer's actions during service as life threatening.  See 
Cohen, 10 Vet. App. at 140-42.  

Notwithstanding the foregoing, there is sufficient 
subsequently dated competent evidence of a current diagnosis 
of PTSD.  However, the Board finds that the evidence 
preponderates against the Veteran's claim, as the relevant 
evidence of record does not demonstrate that the Veteran 
engaged in combat with the enemy and his claimed in-service 
stressors have not been corroborated by service records or 
other credible supporting evidence.

The Board observes that the service records do not show that 
he received any medals or decorations evincing combat duty.  
See 71 Fed Reg. 17276-17334 (Apr. 6, 2006).  The Veteran's 
duties during his naval service did not include combat duty 
and it is not contended otherwise.  As noted above, where a 
determination is made that the Veteran did not "engage in 
combat with the enemy" or the claimed stressor is not related 
to combat, the Veteran's lay testimony alone will not be 
enough to establish the occurrence of the alleged stressor.  
See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the 
record must contain service records or other corroborative 
evidence which substantiates or verifies the Veteran's 
testimony or statements as to the occurrence of the claimed 
stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 
(1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

The record does not confirm any of the Veteran's claimed in-
service stressors.  His representative has requested another 
remand for additional stressor development. However, the 
Board finds that the Veteran's alleged in-service stressors 
lack credibility.  He contended in July 1999 that his PTSD 
was linked to alleged mistreatment he received from a 
superior while on active duty.  He asserted in April 2002, 
almost 3 years later, that he was "present during the Tet 
Offensive."  It was not until November 2004, more than 5 
years after he presented his initial claimed in-service 
stressor that the Veteran alleged witnessing a battle on a 
beach in Da Nang.  He specifically contended that he 
witnessed the deaths of troops on the beach.  He also claimed 
that he tripped over a body bag on a hospital ship.  The 
Board notes that in addition to being off the coast of 
Vietnam for only 8 days, the ship's history merely confirms 
that, in February 1968, the hospital ship Repose was tied to 
the Veteran's ship.  The record does not contain any evidence 
corroborating the Veteran's claimed experiences, specifically 
witnessing a firefight on the beach and tripping over a body 
bag.  The ship's history indicates that the Veteran was in 
Okinawa on the date he provided for the alleged battle on the 
beach.  The evidence of record contains no supporting 
evidence and no corroborating official records, buddy 
statements, or other proof of these alleged stressors.  It is 
also pertinent to note that generally anecdotal incidents 
such as the Veteran's alleged tripping over a body bag cannot 
be researched effectively.  See 38 C.F.R. § 3.159(c)(2)(i).  

The Veteran's lay statements are insufficient to establish 
the incurrence of these claimed in-service stressors.  He has 
submitted no credible corroborative evidence of any of his 
alleged in-service stressors.  As his claimed in-service 
stressors have not been corroborated by service records or 
other credible supporting evidence, any diagnosis of PTSD 
based on such alleged incidents cannot establish either that 
they occurred or that his PTSD is related to active service.

Because the preponderance of the competent evidence is 
against a nexus between a current diagnosis of PTSD and a 
verified in-service stressor, service connection for PTSD is 
not warranted.  See 38 C.F.R. § 3.304(f). 

As the preponderance of the evidence weighs against the 
Veteran's claim, the benefit of the doubt doctrine is not 
applicable and the claim for service connection for PTSD must 
be denied.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 
F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the 
benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert, 1 Vet. App. at 49, 56.






ORDER

Entitlement to service connection for posttraumatic stress 
disorder is denied.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


